      Case 1:10-cr-00391-CM Document 1930 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                      ORDER
                                       :
                                       :
                                       :
                                                         10 CR 391‐068 (CM)
                                       :
David Jacklyn                          :                     Docket #
---------------------------------------x




McMahon                       , DISTRICT JUDGE:
      Judge's Name


The C.J.A. attorney assigned to receive cases on this day,
Florian Miedel                      is hereby ordered to assume

representation of the defendant in the above captioned

matter, NUNC-PRO-TUNC    March 17, 2021 .



                               SO ORDERED.



                                Colleen McMahon
                                     UNITED STATES DISTRICT JUDGE




Dated: New York, New York
      4/12/21
